IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

FELTON BERNARD GREEN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3487

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed September 13, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Felton Bernard Green, pro se, Petitioner.

Rana Wallace, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.